977 So. 2d 939 (2008)
STATE ex rel. Larry DONAHUE
v.
STATE of Louisiana.
No. 2008-KH-0038.
Supreme Court of Louisiana.
March 14, 2008.
In re Donahue, Larry;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 271-682.
Relator represents that the district court has failed to act timely on an application for post-conviction relief and motion to correct an illegal sentence filed in 2007 prior to June 24. If relator's representation is correct, the district court is ordered to consider and act on the pleadings. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleadings which are herewith *940 transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.